Citation Nr: 0217839	
Decision Date: 12/10/02    Archive Date: 12/18/02	

DOCKET NO.  93-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of loan guaranty indebtedness of 
$27,675.


REPRESENTATION

Appellant represented by:	P. J. Coselli, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from February 1967 
to February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  This long-standing appeal has been 
before the Board on several previous occasions.  

In 1995, the Board found that there had been no bad faith 
in the creation of the loan guaranty indebtedness at 
issue, and remanded the case to the RO for development and 
consideration of the debt in accord with the principles of 
equity and good conscience.  The Board again remanded the 
case in May 1996 to give the veteran the opportunity of 
having another hearing before a Board member and for 
additional development.  In 1997, the Board denied waiver 
of the indebtedness in accord with the principles of 
equity and good conscience.  In 1999, the United States 
Court of Appeals for Veterans Claims (Court) vacated that 
decision and remanded it for noncompliance with the 1996 
remand requirement for a new RO supplemental statement of 
the case (SSOC) with consideration all enumerated 
principles of equity and good conscience, and also secure 
copies of all loan origination documents.  The Board 
remanded the case to the RO in compliance with the Court's 
order shortly thereafter.  On remand, the RO determined 
that all loan origination documents were included on file, 
and the RO issued an SSOC in June 2000 which included 
consideration of the applicable law on equity and good 
conscience.  In February 2002, the case was again remanded 
to the RO in accord with the veteran's request to provide 
him with another Travel Board hearing.  

The veteran has had three Board hearings on the issue in 
this appeal (1993, 1997, 2002).  The second Travel Board 
hearing was provided because the Board Member who had 
conducted the first hearing in 1993 was no longer employed 
by the Board.  38 C.F.R. § 20.707(b) (2001).  A panel of 
three Board Members composed of the two Board Members who 
presided over the appellant's Board hearings, plus another 

Member of the Board, will decide the issue on appeal.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 1991).  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  Despite numerous requests from the RO during this 
appeal, including pursuant to Board remands, the veteran 
has consistently failed to provide evidence of his current 
financial status; all relevant evidence necessary for an 
equitable disposition has been obtained to the extent 
possible. 

2.  In October 1986, the veteran refinanced his home in 
Sugarland TX, using a privately funded home mortgage loan 
which was guaranteed, in part, by VA; the contract of 
guaranty signed by the veteran (and his co-obligor spouse) 
acknowledged that they were obligated to make the monthly 
mortgage payments, and that if they disposed of the home 
for any reason, they would remain liable on the underlying 
mortgage, and would remain liable to VA to the extent that 
VA might be required to honor VA's loan guaranty to the 
lender.

3.  A notice of default and notice of intention to 
foreclose were received by VA in July 1987, following the 
veteran's first uncured default in mortgage payments on 
the subject home in April 1987.

4.  During the redemption period, in September 1987, the 
veteran corresponded with VA and informed VA personnel 
that he could not satisfy the terms of his mortgage 
obligation due to unforeseen financial obligations.

5.  There was a default in the VA's guaranteed loan 
necessitating a foreclosure sale of the subject home in 
October 1987, and the subject home sold for an amount less 
than the outstanding principle, interest and foreclosure 
costs, and the resulting deficiency of $27,675 was paid 
under loan guaranty by VA to the lender, and VA 
subsequently charged this amount to the veteran in 
accordance with his 1986 contract of loan guaranty with 
VA.  

6.  The VA was not at fault in the creation of the loan 
guaranty indebtedness.

7.  While the veteran is shown to have had several 
unexpected financial difficulties which may have 
contributed to his default in making mortgage payments on 
the subject home secured by a VA guaranteed loan, it is 
apparent that he was gainfully employed at all times 
during and after the foreclosure sale and, while the 
mortgage company underestimated the veteran's property 
taxes, he made no attempt to pay any part of his monthly 
mortgage payment (principle and interest) during the 
period of time in question.

8.  The veteran was at fault in the creation of the loan 
guaranty indebtedness; VA was not at fault in the creation 
of the debt at issue; VA paid off a valid indebtedness of 
the veteran, and repayment of that debt would not result 
in excessive financial hardship or interfere with the 
veteran's ability to provide himself and dependents with 
the basic necessities of life. 


CONCLUSIONS OF LAW

1.  There was a loss after default of the property that 
constituted security for the VA guaranteed loan.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 
1.964(a) (2001).

2.  Recovery of $27,675 of loan guaranty indebtedness 
would not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 
1.965 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Board notes that during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) and regulations implementing that Act became 
effective.  This liberalizing legislation is applicable to 
the veteran's claim.  Karnas v. Derwinski, 1 Vet. App.  
308, 312-13 (1991).  The VCAA provides that VA will make 
reasonable efforts to assist claimants, in obtaining 
evidence necessary to substantiate claims and requires to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  

A review of the claims folder reveals that the RO in 
numerous statements of the case (most recently in June 
2000) and that members of the Board during travel Board 
hearings held in 1993, 1999, and 2002, clearly informed 
the veteran and his representative of the evidence 
necessary to substantiate his pending claim for waiver.  
The file clearly documents that the veteran and 
representative have been provided with the law and 
regulations governing an equity and good conscience 
determination for waiver, and the evidence necessary to 
support such claim.  Additionally, all known and available 
evidence has been collected for review.  The RO has 
offered to assist the veteran in collecting any evidence 
which he might identify and all records the loan refinance 
on the subject home in 1986 and the subsequent default and 
foreclosure have been secured and are on file.  

The veteran has been offered numerous opportunities over 
the years to present evidence relevant to the issue of 
fault in the creation of the loan guaranty indebtedness, 
and relevant to the issue of financial hardship in 
repaying such indebtedness.  While the veteran and his 
representative have, over the lengthy pendency of this 
appeal presented significant evidence and argument with 
respect to the financial difficulties that resulted in the 
default and foreclosure of the subject home, the veteran 
and representative have essentially refused on multiple 
occasions to provide the specifically requested 
documentation of current financial status, which was part 
of the development requested in the several remand actions 
the Board has previously issued in this case.  While the 
veteran and representative have 

argued their belief that only the veteran's finances at 
and around the time of default and foreclosure are 
relevant, they have both been informed that while this 
evidence is relevant with respect to the issue of fault in 
the creation of the indebtedness, the veteran's current 
financial status is also pertinent to the issue of whether 
repayment of the debt would result in financial hardship.  
There is no evidence identified by the veteran as relevant 
to the appeal that has not been collected for review and 
the veteran and representative have been provided with 
numerous opportunities to provide argument in support of 
the appeal.  Thus, the veteran was kept apprised of what 
he must show to prevail in his claim, and he was generally 
informed as to what information and evidence he was 
responsible for, and what evidence VA must secure.  As 
discussed below, this appeal essentially turns on the 
question of whether repayment of the debt in question is 
against equity and good conscience and the veteran has 
failed to provide complete information pertaining to his 
financial status despite three Board remands, numerous 
requests by the RO, and three Travel Board hearings. 

The Board further notes that the duty to notify and assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
are relevant to chapter 51 of title 38 of the United 
States Code and do not apply in waiver of overpayment 
cases which are governed by chapter 53.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

Facts:  In 1983, the veteran purchased a home in 
Sugarland, TX, using a VA guarantee to secure a private 
mortgage.  In October 1986, the veteran refinanced this 
home to secure a lower interest rate, with VA continuing 
to guarantee the loan.  The VA Report of Home Loan 
Processed on Automatic Basis, completed for this refinance 
and executed by the veteran and his co-obligor spouse, 
clearly provided that if he disposed of the home for any 
reason, he would remain obligated on the loan unless and 
until he obtained a substitution of liability with VA for 
a creditworthy buyer or assumer.  It further provided that 
should VA become obligated to the lender based upon VA's 
underlying loan guaranty, the veteran 

would be liable under subrogation to VA for any amount VA 
might have to pay the lender.  Such debt would be owed to 
the Federal Government and would be the object of 
established collection procedures.

In July 1987, VA received a Notice of Default from the 
lender indicating that the first uncured default in making 
monthly mortgage payments on the subject home had occurred 
in April 1987.  The lender documented having contacted the 
veteran three times by letter and once by telephone.  The 
property was vacant.  It was noted that the veteran 
remained employed and had filed a lawsuit against the 
lender on the grounds that the lender had mislead him 
regarding the interest rate after refinancing the previous 
year.  It was stated that the veteran did "not intend to 
make anymore payments."  A Notice of Intention to 
Foreclose was received by VA from the lender the same 
month.

During the redemption period, in September 1987, the 
veteran wrote the VA that he could not satisfy the terms 
of his mortgage obligation due to unforeseen financial 
obligations.  The subject home was sold pursuant to 
foreclosure in October 1987.  The property sold for an 
amount less than the outstanding principal, interest and 
foreclosure costs, and the lender subsequently processed a 
claim against VA under loan guaranty.  VA paid the lender 
pursuant to this loan guaranty in the amount of $27,675, 
and this amount was charged to the veteran in accordance 
with the provisions of his loan guaranty contract with VA.  

The veteran has testified at three Board hearings.  He 
also secured the services of private counsel and presented 
written statements and documentary evidence for 
consideration in his behalf.  One of the arguments 
presented by the veteran and his attorney is that, at and 
before the time of default in making the monthly mortgage 
payments on the subject home, the veteran was presented 
with a series of unforeseen financial problems.  These 
included the fact that he owed child support from a 
previous marriage and that, preceding default, his former 
spouse had successfully prosecuted an increase in monthly 
support obligation to $400 per month.  He was also 
obligated to pay her attorney fee of some $1800 as well as 
his 

own attorney fee.  A wage garnishment was obtained against 
him (for a time) to satisfy these obligations.  The 
veteran also then discovered that a child of his current 
marriage had a learning disability, which required 
immediate treatment and therapy, and necessitated special 
education causing additional expense.  

The veteran has also indicated that, contrary to the 
documentation on the initial notice of default, his 
lawsuit against the mortgage-holding lender was not about 
the interest rate assigned, but rather involved the issue 
of assessed taxes which had apparently been significantly 
understated.  The result was that the cost associated with 
ownership of the subject home were increased beyond that 
which was represented by the lender.  The veteran sought 
assistance of the Texas Attorney General's Office without 
success and then filed suit.  He indicated that the 
lawsuit was settled in his favor with a settlement amount 
of some $8,000 (which was largely paid to private counsel) 
and an agreement that the lender would not to seek to 
enforce any deficiency outstanding on the mortgage.  He 
reported that his wife lost her employment during this 
period.  At no time, however, has the veteran argued or 
presented evidence indicating that he was unemployed 
during this period.

The veteran and representative have also argued that VA 
failed to keep him timely informed of the fact that it 
paid the mortgage-holding lender the amount of its loan 
guaranty claim, which occurred while he was actively 
litigating with that lender about the terms of the 
mortgage.  It was argued that had VA notified him of this 
at the time, he would have been able to make additional 
claims against the lender as part of this lawsuit for the 
amount of loan guaranty indebtedness now charged to him.  
It was further argued that by the time VA notified him of 
the loan guaranty indebtedness, the Texas statute of 
limitations applicable to such claims had passed and left 
him without remedy in Texas State court for recourse 
against the lender.

Records on file from the time of default and foreclosure 
indicate that the veteran sought assistance from the Texas 
Attorney General's Office to mediate with the lender.  
This office apparently attempted such mediation but was 
unsuccessful since any settlement had to be voluntary for 
both parties.  

A November 1985 letter from a private attorney to a Texas 
Attorney General investigator was sent to the veteran as 
an information copy.  This letter attempted to explain the 
problems of accurate tax assessment in the veteran's 
refinanced mortgage.  In reviewing the veteran's and other 
individual cases, it was apparent that inaccurate tax 
information was included in the veteran's and other 
similarly situated mortgage agreements.  In each case, the 
information contained in the notice referred to lower 
taxes then those actually being charged.  It was noted 
that preparation of these documents was generally 
performed by a title company and that information relied 
upon had been taken from instruments filed of record by 
each taxing authority.  It was apparent in these cases 
(including the veteran's), that the title company did not 
discover more recently filed notices which contained 
current and accurate tax information.  Counsel pointed out 
that sellers generally relied upon documentation prepared 
by title companies and that these inaccuracies were the 
result of oversight in the ordinary course of business.  
It was opined that the veteran's attempt to completely 
rescind the sale of subject home and mortgage based upon 
these inaccuracies was "inappropriate" to the situation.

Also on file is a letter from VA to the veteran in August 
1987, notifying him that his lender was taking action to 
foreclose on the subject home.  He was urged to reinstate 
the loan or alternatively to sell the property before 
foreclosure.  He was warned that foreclosure of the home 
for an amount less than the outstanding amount due on the 
loan would result in his being liable for payment to VA 
for the amount VA had guaranteed the loan to the lender.

Foreclosure sale occurred in October 1987 and the veteran 
was notified of this action.  

A statement of finances submitted by the veteran indicated 
that around the time of default and foreclosure he was 
obligated for the $1297 monthly payment on the subject 
home, $361 monthly on a car loan, and there was 
outstanding several thousand dollars for credit card debt 
and revolving billing accounts.  Also documented were 
monthly costs for medical bills up to $300 and hospital 
and 
medical bills not covered by insurance for $500.  There 
was a $400 monthly amount owed for child support.  Also 
documented was $275 monthly for private school. 

A 1987 W-2 statement for the veteran showed total earnings 
of around $50,000.  Two 1987 W-2 statements for the 
veteran's co-obligor spouse showed total earnings of 
around $33,000.  The veteran's 1987 (joint) Federal tax 
return (submitted by the veteran for VA consideration) 
showed total earnings, before deductions and exclusions, 
of around $85,000.  A $12,000 business loss was claimed.  
The veteran claimed credit for $2,055 real estate taxes 
and for $5,069 in mortgage interest.  

Also on file is a real estate purchase agreement 
indicating that in September 1989, the veteran paid $5,000 
down as earnest money against the purchase of another home 
with an additional cash-down payment due on loan approval 
for closing of $26,350.  The total purchase price was 
$156,650.  The veteran has reported that he borrowed money 
from a family member to assist in buying this home.  

In May 1997, following two previous remands for 
development in 1995 and 1996, the Board denied the 
veteran's claim for waiver of the indebtedness at issue.  
In March 1999, following the veteran's appeal to the 
Court, the Court ordered the previous May 1997 Board 
decision vacated and remanded the case for compliance with 
the production of an RO SSOC discussing the principles of 
equity and good conscience and to ensure that all loan 
origination documents were on file.  In December 1999, the 
Board remanded the case to the RO for compliance with the 
Court order.  In June 2000, the RO issued an SSOC which 
includes notation of loan guaranty division memorandum 
ensuring that all loan origination documents were on file.  
This statement included recitation of the pertinent law 
and regulations for an equity and good conscience 
determination and included a discussion of the principles 
of equity and good conscience.  The Board finds that the 
order of the Court has been satisfied.

Law and Regulation:  The law and regulations authorize a 
waiver of recovery of loan guaranty indebtedness from an 
appellant when both of the following factors are 
found to exist:  (1)  After default, there was a loss of 
the property which constituted security for the loan, and 
(2) collection of the indebtedness would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 
1.964(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this 
determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
fault between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of 
any existing benefit, (5) the unjust enrichment of the 
appellant, and (6) whether the appellant changed position 
to his detriment in reliance upon on grant of VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  In evaluating 
whether equity and good conscience necessitates a 
favorable waiver decision, the Board must consider all of 
the specific enumerated elements.

"The fault of the debtor," is simply defined to be where 
actions of the debtor contribute to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate 
any act of moral turpitude or wrongdoing.  Simply stated, 
any action or inaction of the debtor which contributes to 
the creation of the debt constitutes fault of the debtor.

Analysis:  The loan guaranty indebtedness arose because 
the veteran failed to make his monthly mortgage payments.  
While there was some initial evidence that his failure to 
make these payments was due to a dispute over the interest 
rate on the refinanced loan, subsequent clarification by 
the veteran and representative indicated that the dispute 
was in fact over assessed taxes.  However, while actual 
taxes owed on the subject home may have been higher than 
documented in the loan origination documents, and while 
the veteran was entitled to and did in fact take legal 
action to 
dispute this, such dispute does not eliminate the 
veteran's fault in unilaterally treating the mortgage 
contract as canceled and ceasing to make the required 
monthly mortgage payments, to include the interest and 
principal on the loan.  It is noteworthy that the July 
1987 Notice of Default in this case indicates that the 
veteran reported to the lender that he did not intend to 
make any more payments.  In sworn testimony, the veteran 
expressly stated that he did not make such a statement.  
Furthermore, he has argued that his financial situation 
made it impossible for him to continue making the 
payments.  A November 1985 statement from a private 
attorney indicates that the veteran believed that the 
proposed remedy for the misstatement of taxes on the loan 
origination documents entitled him to entirely rescind 
mortgage agreement, although he added that such remedy was 
inappropriate.

The actual rate of assessed tax on the subject home was of 
public record as the veteran testified that when larger 
amounts were withheld for escrow, he made inquiry and 
discovered the higher tax rate.  At the time of refinance, 
it was not entirely reasonable for him to rely solely on 
the representation of the mortgage company and/or upon the 
title company who prepared these documents in the ordinary 
course of business.  Thus, it is apparent that there was 
some degree of fault on the veteran's part in not 
discovering the tax rate prior to securing a mortgage on 
the subject home, to the extent that a higher tax rate 
decreased the veteran's ability to make his monthly 
mortgage payment.  In any event, as noted above, the 
veteran failed to make any payments during the period of 
time in question.  That is, he did not only withhold 
payment of the disputed amount of property taxes; he did 
not pay any of the principal or interest on the mortgage, 
or the taxes that were not in dispute, which accounts for 
most of the debt.

It is apparent that the veteran had unforeseen expenses of 
increased child support, child therapy, treatment and 
special education, and attorney fees.  However, documents 
filed with the Federal Government for 1987 indicated 
receipt of nearly an $85,000 joint gross income for that 
year.  This was before deductions, which included mortgage 
interest paid that year of $5,069 and real estate taxes of 
$2,055.  

The evidence also shows that the veteran remained fully 
employed at all times during the default and foreclosure.  

While the veteran is shown to have had an unforeseen 
increase in expenses in 1987, it is not apparent that he 
was completely without the ability to make the monthly 
mortgage payments on the subject home as they came due and 
he has failed to provide sufficient information regarding 
his financial status since that time to show that he is 
currently unable to repay the debt.  It is clear that the 
veteran strongly disputed the incorrect documentation (in 
the refinance agreement) of real estate taxes assessed on 
the subject home and, in negotiations with the Attorney 
General of Texas, that he argued this error as a basis to 
rescind the entire mortgage agreement with the lender.  
While this statement is disputed, the veteran is 
documented to have reported to the lender at the time of 
default, that he did not intend to make any more payments.  
The subject home is documented as vacant in the July 1987 
Notices of Default and Intent to Foreclose, indicating no 
intent to cure the existing default.  To the extent that 
the veteran elected to cease making monthly mortgage 
payments and abandon the home, he would be at fault in the 
creation of the subsequent loan guaranty indebtedness.  

The Board cannot conclude that VA was in anyway at fault 
in the creation of this debt.  While the representative 
indicated that VA could have bid at the foreclosure sale, 
no evidence is submitted which would indicate that VA was 
so obligated or that VA ever indicated that it would do 
so.  More recently, the representative has argued that VA 
was at fault for failing to promptly notify the veteran of 
its payment to the lender of its claim under loan guaranty 
after the home sold at foreclosure for an amount 
significantly less than the amount remaining outstanding 
on the loan.  It has been argued that a litigation had 
been pending with the lender and, had the veteran and 
representative been aware of this action, an additional 
action in equity or at law could have been prosecuted 
against the lender.  This argument is not persuasive.  

The veteran was on notice from his VA loan origination 
contract that he would be liable to the Government for any 
claim under loan guaranty, which the VA would be obligated 
to pay to the lender.  The veteran was aware of the fact 
that a foreclosure was pending and was ultimately 
accomplished.  The results of the foreclosure sale, 
including the amount received therefrom, would have been a 
matter of public record and it would have taken little 
effort to discover the amount of deficiency which remained 
outstanding and for which the veteran remained obligated 
pursuant to his loan agreement.  While the remaining 
deficiency outstanding on the veteran's loan after 
foreclosure sale may have been waived by the lender as 
part of a settlement agreement in litigation, the veteran 
was also on notice that VA would be obligated to the 
lender for any valid claim under loan guaranty which the 
lender would bring with VA for the deficiency.  There is 
no evidence or argument that the veteran attempted to 
obtain such waiver on VA's behalf in his settlement 
agreement with the lender.  Obtaining a personal waiver of 
the deficiency in settlement with the lender left the 
lender with a valid claim against VA under its loan 
guaranty and VA with its right to charge this loan 
guaranty amount to the veteran in accord with the VA loan 
origination contract.  Knowledge of these facts was 
clearly stated and discoverable within the four corners of 
the VA loan guaranty origination contract. 

Additionally, at the time the lender made claim for the 
amount of VA's loan guaranty, VA was obligated by contract 
to make payment.  There is no evidence or argument that VA 
had authority to withhold such payment for any valid or 
lawful reason.  While the representative has argued that 
additional action could have been brought in equity or at 
law while litigation with the lender was pending (or 
anytime thereafter until the statute of limitations had 
run), it is unclear under what theory of entitlement the 
veteran would have proceeded.  While the veteran may have 
had a valid claim against the lender for intentionally or 
negligently misrepresenting the tax rates applicable on 
the subject home, that would be a different issue in 
another forum from the ultimate foreclosure on the subject 
home resulting in a deficiency outstanding on that loan.  
In fact the lender apparently waived that deficiency 
against the veteran, but was entitled by contract to lay 
claim to the loan guaranty which VA was obligated to pay.  
The Board can find no basis to support an 
argument that earlier notice of VA's payment of its loan 
guaranty obligation to the lender would have resulted in 
the veteran having been able to take some course of action 
at law or in equity to have extinguished the Government's 
duty to pay the lender its valid loan guaranty claim, and 
the Government's concordant right to charge that debt to 
him as authorized under the loan origination contract.  
In summary, the veteran was on notice that he would have 
to repay the Government for any loan guaranty debt the 
Government was obligated to pay the lender, the veteran 
was on notice that the subject home was in default and 
went to foreclosure, and he could easily have discovered 
that the foreclosure sale resulted in his deficiency which 
authorized the lender to make a claim against VA and which 
obligated the VA to pay.  The Board cannot find fault in 
creation of the loan guaranty debt to be attributable to 
action or inaction on VA's part.  The preponderance of the 
evidence reflects that VA was without fault in the 
creation of the loan guaranty debt and the veteran had 
some fault in the creation of that debt.

The remaining issue is whether repayment of the loan 
guaranty debt would be against the principles of equity 
and good conscience.  The Board has carefully considered 
all of the evidence on file, including all written 
statements and sworn testimony of the veteran.  The 
veteran is shown, at and around the time of default and 
foreclosure, to have incurred a significant amount of 
unexpected expenses including those for increased child 
support, attorney fees, special education and therapy from 
private schooling.  However, with respect to the issue of 
unjust enrichment, the Board concludes that a waiver of 
the loan guaranty indebtedness would result in such 
enrichment of the veteran by that amount to the 
Government's detriment.  This determination must be made 
with consideration of the veteran's current financial 
situation.  Unfortunately, despite numerous requests by 
VA, the veteran has failed to provide a properly completed 
VA financial status report together with other 
documentation of his current financial status.  

An unsigned and incomplete financial status report from 
1992 indicated that both the veteran and his co-obligor 
spouse remained employed with a gross monthly salary 
before deductions of around $6,300.  In 1993, the 
veteran's house payment 
was $1,700 and his car was paid off.  It also indicated a 
revolving credit card balance debt and a $9,000 debt with 
the Texas Commerce Bank.  A 1995 W-2 Wage and Tax 
Statement indicates that the veteran received 
approximately $46,500 for the year.  It appears that the 
child of the veteran's former marriage would have attained 
maturity and child support for that child would have 
terminated.  

During January 1997 hearing, the veteran reported that he 
had paid his brother back for money borrowed to purchase a 
home and that his mortgage payment with taxes was $1,235 
per  month.  He reported that he was sometimes able to pay 
an additional $200 on his mortgage, but not always.

On the basis of this limited and dated information, the 
Board cannot conclude that the veteran would be unable to 
repay the loan guaranty indebtedness at issue without 
compromising his ability to provide himself with the basic 
necessities of life.  He and his spouse apparently 
continue to remain employed and expenses shown 
historically appear to have decreased somewhat.  
Certainly, no evidence has been presented to show current 
financial hardship in requiring repayment of the loan 
guaranty debt at issue in this case.  Every opportunity 
has been provided to the veteran to submit this evidence.  
In weighing all of the factors for consideration on this 
matter, the preponderance of the evidence is against a 
finding that collection of the loan guaranty indebtedness 
would be against equity and good conscience, within the 
meaning of the cited legal authority.  

The Board cannot find any evidence or argument indicating 
that collection of this indebtedness would defeat the 
purpose of any existing benefit of the veteran.  It does 
not appear he is receiving benefits from VA or other 
Government agencies which purpose would be defeated by 
VA's collection of the loan guaranty debt.

The Board cannot find any evidence or argument relevant to 
the question of whether the veteran changed positions to 
his detriment in reliance upon a granted VA benefit.  

As noted above, the Board has fulfilled its duty to assist 
the veteran to the extent possible.  The case has been in 
appellate status for more than a decade, and it has been 
remanded by the Board three times.  The veteran has been 
provided three Board hearings, and he has been contacted 
on numerous occasions by the RO for 
the purpose of obtaining financial information crucial to 
the question of whether repayment of the debt at issue 
would be against equity and good conscience.  The veteran 
has failed to provide this information.  The United States 
Court of Appeals for Veterans Claims (Court) has noted 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
original calculated amount of $27,675, is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 _____________________________              
_____________________________
               U. R. POWELL 	                                                
ALAN PEEVY
Member, Board of Veterans' Appeals	              
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

